Citation Nr: 1620816	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from August 1956 to August 1960 and from September 1960 to October 1975, including service in the Republic of Vietnam.  Awards included the Combat Action Ribbon - Vietnam, Bronze Star Medal, and Presidential Unit Commendation.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, denied the service connection claim for a skin disorder, claimed as skin cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has skin cancer due to exposure to Agent Orange during his military service in the Republic of Vietnam in 1969 and 1970.

The Veteran's service treatment records are silent for complaints or diagnosis of chronic skin problems, including skin lesions or cancer.  A January 1964 treatment record documents a one-week history of sessile erythematous pruritic rash involving the left shoulder and subsequently spreading.  The impression was pityriasis rosea.  In October 1971, the Veteran was treated for an infected finger.  He was also treated for poison ivy in June 1975.  In reports of medical history dated in August 1956, September 1960, March 1964, October 1968, and July 1975, the Veteran denied currently or ever having a tumor, growth, cyst, or cancer; or skin disease.  Examination reports dated in August 1956, August and September 1960, March 1964, September 1965, October 1968, June 1971, April 1973, and July 1975 documented normal skin on clinical evaluation.

Post-service private and VA treatment records reflect treatment for numerous instances of basal cell carcinoma since the 1980s on the Veteran's face, scalp, ears, neck, and shoulder.  Other dermatology treatment records also document diagnosis and treatment for actinic keratoses, sebaceous keratoses, keratoacanthoma, and trichofolliculoma.  In addition, a January 2004 treatment record from Luke Air Force Base (AFB) documents the Veteran's "long [history of] sun exposure."

In connection with his claim, the Veteran was afforded a VA skin diseases examination in December 2008.  Although he reported for two other VA examinations the same month, he failed to report for the examination regarding his service connection claim for skin cancer, he did not request to reschedule the examination, and he did not provide any good cause for his failure to attend the examination.  

In May 2016 correspondence, the Veteran's representative acknowledged that skin cancer is not among the list of diseases associated with exposure to Agent Orange, but reiterated the Veteran's contention on his behalf that the recurrent skin cancer was due to exposure to herbicides during service in Vietnam.  In support of the claim, the representative cited a 2014 medical study that concluded there may be an association between Agent Orange exposure and development of nonmelanotic invasive skin cancer.  

The Board finds that the Veteran should be given another opportunity to present himself for a VA examination to obtain a medical opinion as to whether any current skin disorder, including recurrent basal cell carcinoma, is related to his military service.

Prior to arranging for a VA examination, the AOJ should obtain outstanding treatment records, including from the Phoenix VA Medical Center (VAMC) and any ongoing treatment from the Luke AFB.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain and associate with the claims file the following records:

a) Ongoing treatment records from the Phoenix VAMC and related clinics dating since December 2014.
b) Ongoing treatment records from the Luke AFB, including the dermatology clinic, dating since February 2011.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA skin diseases examination with a dermatologist to determine whether any current skin disorder, including recurrent basal cell carcinoma, is related to military service.  The Veteran's entire electronic claims file, to include a complete copy of the Remand, must be provided to the dermatologist designated to examine the Veteran and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.

The examining dermatologist should offer an opinion as to the following:

a) Please identify all skin disorders found on examination.
b) Did any skin disorder, including recurrent basal cell carcinoma, at least as likely as not (a 50 percent or greater degree of probability) have its onset during military service, or
c) Is any current skin disorder, including recurrent basal cell carcinoma, at least as likely as not medically related to the Veteran's military service, including his presumed exposure to herbicides during his service in Vietnam in 1969 and 1970?

A medical analysis and rationale are to be included with all opinions expressed.  In rendering the opinion, the dermatologist should address  the study of M. W. Clemons et. al., Association between Agent Orange Exposure and Nonmelanotic Invasive Skin Cancer: A Pilot Study," 133(2): 432-7 Plastic Reconstructive Surgery (Feb. 2014), cited by the Veteran's representative in May 2016 correspondence.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for a skin disorder, considering all evidence received since the last adjudication in June 2012.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





